DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 24 June 2021 on ANKIT AGGARWAL.
The application has been amended as follows: 


(a) measuring, using an infusion pump, a downstream pressure during an infusion;
(b) comparing, using the infusion pump, the measured downstream pressure with a threshold value (T) which indicates a risk of blockage of the infusion pump, wherein the threshold value (T) is lower than a value that indicates actual blockage;
 (c) providing downstream data related to the measured downstream pressure from the infusion pump to a computer system operatively coupled to the infusion pump, wherein the downstream data comprise a resistance of flow (A) and a time constant (t);
(d) in the computer system, (i) storing in a non-transitory database the data received from the infusion pump, (ii) linking the stored downstream data with infusion attributes, and (iii) linking the infusion attributes with a health event type caused by a condition selected from at least one of a catheter block, an infiltration, or an intraneural placement, such that the database includes a plurality of patient data and infusion data for a plurality of infusions over a time period, wherein, when the measured downstream pressure equals the threshold value (T) in step (b), a special resistance of flow and a special time constant (t) are determined and added to the database;
(e) determining, using the computer system, one or more infusion pump limits for each of a plurality of health event types for each of the conditions, wherein each of the infusion pump limits is associated with a corresponding health event type and the  corresponding health event, the one or more infusion pump limits being based on the infusion attributes, the patient data from the plurality of patients, and the infusion data from the plurality of infusions over a time period, wherein an infusion pump limit is temporally reached prior to an occurrence of its corresponding health event type;
(f) storing, at the database in the computer system, at least one an infusion pump limit profile for each of the plurality of health event types;
(g) selecting, from the database in the computer system, one or more selected infusion pump limits for warning and/or alarm per health event type corresponding to the infusion based at least on the at least one infusion pump limit profile for the health event type, wherein a health event type corresponding to the infusion includes a parenteral nutrition and a peripheral nerve blockage, wherein the one or more infusion pump limits are related to an acceptable percentage of false alarms; and
(h) setting the selected one or more infusion pump limits in the infusion pump system as an alarm and/or warning for the health event type corresponding to the infusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the above amendment resolves issues with Claim 50 to bring the claim in line with the other .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/24/2021